DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3 and 5-16) and the species of hyaluronic acid and diaminotrehalose in the reply filed on 01 November 2022 is acknowledged. Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Regarding these claims, the phrase “preferably” renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mojarradi et al. (PCT Patent Publication WO 2019/001784).
Mojarradi et al. discloses preparing sterilized hydrogels based on hyaluronic acid (abstract). Example 9 is the crosslinking of hyaluronic acid with diaminotrehalose in aqueous media by using DMTMM as a coupling agent. The reaction was performed at pH values between 6 and 7.5. Three hydrogels were prepared, using hyaluronic acid with molecular weights ranging from 170k to 240k. The amount of the crosslinking agent was 0.6 to 0.9 mol% relative to the hyaluronic acid. When the final sterilized hydrogel is prepared, the HA is present in from 20 to 34 mg/mL (example 12).
The molecular weight of the hyaluronic acid can be from 0.1 to 10 MDa (page 6, lines 8-11). Mojarradi et al. discloses the hyaluronic acid is in a concentration ranging from 1 to 100 mg/mL (page 6, lines 13-18).
The disclosed method for preparing the hydrogel disclosed by Mojarradi et al. and the method instantly recited differ in the ranges for the amount of hyaluronic acid and its molecular weight. The ranges taught by Mojarradi et al. do not read upon the instantly recited ranges. However, they do overlap. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Also, alternatively, the difference in the concentration of the hyaluronic acid in the method is considered prima facie obvious. Generally, differences in concentration and tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05(II)(A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Brian Gulledge/            Primary Examiner, Art Unit 1699